February 27, 2001

Professor Richard A. Williamson         Elizabeth Oyster, Esq.
College of William and Mary             Geronimo Development Corp.
Williamsburg, Virginia 23185            606 25th Avenue, South
                                        Suite 206
Mr. David M. George                     St. Cloud, Minnesota 56301
Government Relations Contracts
D5-20                                   Mead Data Central, Inc.
West Group                              Legal Data Collections
610 Opperman Drive                      8891 Gander Creek Drive
Eagan, Minnesota 55123                  Miamisburg, Ohio 45342

Paul Fletcher, Publisher
Virginia Lawyers Weekly
106 North Eighth Street
Richmond, Virginia 23219

    Re:     James Bedford Fisher, Jr.
            v. County of Roanoke
            Record No. 2372-98-3

Gentlemen and Ms. Oyster:

     I am enclosing to you a copy of an order entered by this
Court in the above-referenced case on February 27, 2001. The
Court has directed that this order be published in the appropriate
volumes. I appreciate your cooperation in ensuring that
publication is accomplished.

                                 Sincerely,



                                 Marty K. P. Ring
                                 Deputy Clerk

MKPR:mfr
Enclosure
                                               Tuesday        27th

          February, 2001.


James Bedford Fisher, Jr.,                                    Appellant,

against      Record No. 2372-98-3
             Circuit Court No. CR98001014

County of Roanoke,                                            Appellee.


          Upon Remand from the Supreme Court of Virginia


          In accordance with the order of the Supreme Court of

Virginia entered on December 22, 2000, the opinion previously

rendered by this Court on December 28, 1999 is withdrawn and the

mandate entered on that date is vacated.    As further directed by

the order of the Supreme Court, this matter is remanded to the

trial court with instructions that the trial court enter an

order which corrects the inconsistencies in the "Trial and

Sentencing Order" that was the subject of this appeal.     The new

order entered by the trial court shall be considered a final

order for purposes of any subsequent appeals.

          This order shall be certified to the trial court.

                             A Copy,

                                  Teste:

                                            Cynthia L. McCoy, Clerk

                                  By:

                                            Deputy Clerk